Name: Commission Regulation (EEC) No 1475/90 of 31 May 1990 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 140/56 Official Journal of the European Communities 1 . 6 . 90 COMMISSION REGULATION (EEC) No 1475/90 of 31 May 1990 fixing the amount of the subsidy on oil seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2902/89 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1 678/85 (3) fixing the conversion rates to be applied in agriculture, as last amended by Regulation (EEC) No 1 1 79/90 0, Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2216/88 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas Article 27 of Regulation No 136/66/EEC provides that a subsidy should be granted in respect of oil seeds harvested and processed within the Community when the target price for a species of seed is higher than the price on the world market ; whereas these provisions at present apply only in respect of colza, rape and sunflower seeds ; Whereas the subsidy on oil seeds should, theoretically, be equal to the difference between those two prices ; Whereas the target price and the monthly increases in the target price for colza, rape and sunflower seed for the 1989/90 marketing year were fixed by Council Regula ­ tions (EEC) No 1228/89 0 and (EEC) No 1229/89 (8) ; Whereas the target price and the monthly increases in the target price for colza, rape and sunflower seed for the 1990/91 marketing year were fixed by Council Regula ­ tions (EEC) No 1317/90 f) and (EEC) No 1318/90 (10) ; Whereas a supplement to the target price for 'double zero' colza and rape seed was fixed in Regulation (EEC) No 1228/89 for the 1989/90 marketing year and by Regula ­ tion (EEC) No 1317/90 for the 1990/91 marketing year ; Whereas the standard quality for sunflower seed has been maintained by the Council for the 1989/90 and 1990/91 marketing years ; whereas the coefficients of equivalence applied to the prices of sunflower seed from third coun ­ tries have been fixed by Commission Regulation No 225/67/EEC (n), as last amended by Regulation (EEC) No 2869/87 (&gt; 2) ; Whereas the target price fixed by the Council is to be reduced in accordance with Article 2 of Commission Regulation (EEC) No 784/90 of 29 March 1990 fixing the reducing coefficient for agricultural prices in the 1990/91 marketing year as a result of the monetary realignment of 5 January 1990 and amending the prices and amounts fixed in ecus for that marketing year ('?) ; Whereas the abatement of the subsidy for colza and rape seed which arises from the system of maximum guaran ­ teed quantities for the 1989/90 marketing year has been fixed by Commission Regulation (EEC) No 2625/89 (14) ; Whereas the abatement of the subsidy for sunflower seed which arises, where appropriate, from the system of maximum guaranteed quantities for the 1989/90 marke ­ ting year, has been fixed by Commission Regulation (EEC) No 2957/89 (15) ; Whereas the abatement of the subsidy which arises, where appropriate, from the ystem of maximum guaranteed quantities for the 1990/91 marketing year, has not yet been fixed ; whereas the amount of the subsidy for the 1990/91 marketing year has been calculated provisionally on the basis of the abatement for the 1989/90 marketing year ; Whereas Article 29 of Regulation No 136/66/EEC provides that the world market price, calculated for a Community frontier crossing point, is to be determined on the basis of the most favourable purchasing opportuni ­ ties, quotations being adjusted where necessary to take account of -quotations for competing products ; Whereas Article 4 of Council Regulation No 1 1 5/67/EEC of 6 June 1967 laying down criteria for determining world market prices for oil seeds and fixing the frontier crossing point (16), as last amended by Regulation (EEC) No 1983/82 (17), fixed the said crossing point at Rotterdam ; whereas Article 1 of that Regulation provides that when the world market price is being determined account should be taken of all offers on the world market known to the Commission and of quotations on those exchanges which are significant for international trade ; whereas Article 2 of Regulation No 225/67/EEC provides(') OJ No 172, 30. 9 . 1 966, p. 3025/66. (2) OJ No L 280, 29 . 9 . 1989, p. 2. (3) OJ No L 164, 24. 6 . 1985, p. 11 . (4) OJ No L 119, 11 . 5 . 1990, p. 1 . Is) OJ No L 167, 25. 7 . 1972, p. 9 . (j OJ No L 197, 26. 7 . 1988, p. 10 . O OJ No L 128, 11 . 5. 1989, p. 20 . (8) OJ No L 128, 11 . 5 . 1989, p. 22. 0 OJ No L 132, 23 . 5 . 1990, p. 9 . (10) OJ No L 132, 23. 5. 1990, p. 11 . (") OJ No 136, 30 . 6 . 1967, p . 2919/67. ('j OJ No L 273, 26. 9 . 1987, p . 16. H OJ No L 83, 30 . 3 . 1990, p. 102. H OJ No L 254, 31 . 8 . 1989, p . 9 . (,s) OJ No L 281 , 30 . 9 . 1989, p . 91 . H OJ No 111 , 10 . 6. 1967, p. 2196/67. ( 17) OJ No L 215, 23. 7. 1982, p . 6 . 1 . 6 . 90 Official Journal of the European Communities No L 140/57 Whereas Article 3 of Regulation No 1 1 5/67/EEC provides that, where no offer or quotation can be used as a basis for determining the world market price and where it is, moreover, impossible to establish the value of the oil or oil cake processed from such seed, the world market price should be determined on the basis of the most recent known value for oil or oil cake, adjusted to take account of the trend of world prices for competing products by applying to that value the rules set out in Article 2 of Regulation No 1 1 5/67/EEC ; whereas Article 7 of Regula ­ tion No 225/67/EEC defines competing products as those oils or oil cakes, as the case may be, which appear to have been offered in the largest quantities on the world market during the period under consideration ; Whereas, under Article 6 of Regulation No 11 5/67/EEC, the price determined for colza, rape and sunflower seeds must also be adjusted by an amount not exceeding the margin, as calculated in accordance with that Article, where that margin may affect the normal disposal of seeds harvested in the Community ; that offers and quotations which do not relate to ship ­ ments to be effected within 30 days following the date on which the world market price is determined should be disregarded ; whereas offers and quotations which the Commission believes, in view of general price movements or information available to it, not to be representative of the real trend of the market must also be disregarded ; whereas offers and quotations relating to quantities of less than 500 tonnes and offers relating to seed of a quality other than that normally acceptable on the world market must also be disregarded ; Whereas Article 3 of Regulation No 225/67/EEC provides that of the offers and quotations taken into consideration, those for delivery c and f should be increased by 0,2 % ; whereas offers and quotations for delivery fas, fob or otherwise should be increased, as appropriate, by loading, transport and insurance costs from the point of shipment or loading to the frontier crossing point ; whereas cif offers and quotations for frontier crossing points other than Rotterdam should be adjusted to allow for the diffe ­ rence in transport and insurance costs as compared with a product delivered cif Rotterdam ; whereas the Commis ­ sion should take account only of the loading, transport and insurance costs which to its knowledge are the lowest ; whereas, finally, offers and quotations for delivery cif Rotterdam should be increased by ECU 0,242 ; Whereas Article 5 of Regulation No 11 5/67/EEC provides that the world market price should be determined for seed of the standard quality for which the target price has been fixed, delivered in bulk ; Whereas Article 3 of Regulation No 225/67/EEC provides that offers and quotations relating to products presented otherwise than in bulk should be adjusted by deducting the additional value resulting from that presentation ; whereas offers and quotations relating to a quality other than the standard quality for which the target price was fixed should be adjusted on the basis of the coefficients of equivalence shown in the Annex to that Regulation ; whereas, in the case of offers on the world market for qualities of colza and rape seed other than those listed in that Annex, coefficients of equivalence derived from those listed in that Annex may, pursuant to Article 4 of Regula ­ tion No 225/67/EEC, be applied ; whereas, when derived coefficients are being calculated, account must be taken of the differences between prices for the qualities of seed in question and prices for the qualities listed in that Annex, and of the characteristics of these various seeds ; Whereas Article 2 of Regulation No 1 1 5/67/EEC provides that, where no offer or quotation can be used as a basis for determining the world market price, that price should be determined on the basis of the value of the average quantities of oil and oil cake resulting from the proces ­ sing of 100 kilograms of seed within the Community less an amount corresponding to the cost of processing these seeds into oil and oil cake ; whereas the quantities and costs to be taken into consideration for the purposes of the calculation are fixed in Article 5 of Regulation No 225/67/EEC ; whereas the value of those quantities should be determined in accordance with Article 6 of that Regulation ; Whereas Council Regulation (EEC) No 1594/83 of 14 June 1983 on the subsidy for oil seeds ('), as last amended by Regulation (EEC) No 1321 /90 (2), laid down rules for granting the subsidy on oil seeds ; whereas, under that Regulation, where the subsidy to be granted is fixed in advance, the amount of such subsidy must be equal to the amount applicable on the day on which the application for advance fixing was lodged, adjusted by the difference between the target price valid on that day and the target price valid on the day on which the seeds are placed under control at an oil or feed mill and, where appro ­ priate, a corrective amount ; whereas Article 35 of Commission Regulation (EEC) No 2681 /83 of 21 September 1983 laying down detailed rules for the appli ­ cation of the subsidy system for oil seeds (3), as last amended by Regulation (EEC) No 534/90 (4), provides that such adjustment should involve increasing or redu ­ cing the amount of subsidy applicable on the day on which the application was lodged by the . corrective amount and the difference between the target prices mentioned in Article 35 of Regulation (EEC) No 2681 /83 : Whereas Article 37 of Regulation (EEC) No 2681 /83 provides that the corrective amount must be equal to the difference between the world market price for colza, rape and sunflower seeds and the forward price for those seeds valid for a shipment effected during the month in which the seeds were placed under control at an oil mill, those prices being determined in accordance with Articles 1 , 4 and 5 of Regulation No 11 5/67/EEC ; whereas, if no offer and no price can be used for such determination, the method of calculation provided for in Article 37 of Regu ­ lation (EEC) No 2681 /83 should be used ; whereas the abovementioned difference may be adjusted in accordance (') OJ No L 163, 22. 6. 1983 , p. 44. (2) OJ No L 132, 23 . 5. 1990 , p. 15. 0 OJ No L 266, 28 . 9 . 1983 , p. 1 . 0 OJ No L 55, 2. 3 . 1990, p. 8 . No L 140/58 Official Journal of the European Communities 1 . 6. 90 with Article 38 of Regulation (EEC) No 2681 /83, account being taken of the prices of the main competing cereals ; Whereas the aid for colza, rape or sunflower seed harvested or processed in Spain or Portugal is to be advised as provided for in Council Regulation (EEC) No 478/86 (') ; whereas pursuant to Article 95 (2) and 293 (2) of the Act of Accession this aid is to be introduced at the beginning of the 1986/87 marketing year for seed harvested in these two Member States : central rate of each of the currencies of the Member States referred to in (a), and -r- the spot market rate for the currency of the Member State in question in relation to each of the currencies of the Member States referred to in (a), as recorded over a period to be determined ; Whereas Regulation (EEC) No 1813/84 specifies the spot and forward exchange rates and the period to be used for calculating the differential amounts ; whereas in cases where, for one or more months, quotations of forward exchange rates are not available, the rates adopted for the previous months or the following months, as the case may be, must be used ; Whereas the subsidy should be fixed whenever the market situation makes it necessary and in such a way as to ensure its being applied at least once a week ; whereas the subsidy may be altered whenever it becomes obvious that such alteration is necessary ; Whereas it follows from applying these provisions to the offers and quotations known to the Commission that, pursuant to Article 33 of Regulation (EEC) No 2681 /83 the amount of the subsidy in ecus and the amount of the subsidy in each of the national currencies must be fixed in accordance with the Annex to this Regulation ; whereas, pursuant to the same Article, the spot and forward exchange rates for the ecu in national currencies determined in accordance with Article 4 of Regulation (EEC) No 1813/84 must also be published, Whereas, in Article 14 of Council Regulation (EEC) No 475/86 of 25 February 1986 laying down general rules for the mechanism for controlling the prices and the quanti ­ ties of certain products in the oils and fats sector released for consumption in Spain (2), as last amended by Regula ­ tion (EEC) No 387/90 (3), provision is made for the gran ­ ting of compensatory aid, subject to certain conditions ; whereas compensatory aid should be fixed for sunflower seeds harvested in Spain ; Whereas Council Regulation (EEC) No 1920/87 (4), provides for the granting of a special subsidy for sunflower seed harvested and processed in Portugal ; whereas the amount of this subsidy should be fixed ; HAS ADOPTED THIS REGULATION : Whereas Article 33 of Regulation (EEC) No 2681 /83 provides for the publication of the amount of the final subsidy obtained from the conversion into each of the national currencies of the amount in ecus resulting from the calculation referred to above plus or minus the diffe ­ rential amount ; whereas Article 1 of Commission Regula ­ tion (EEC) No 1813/84 0, as last amended by Regulation (EEC) No 431 /89 ( ®), defined the elements which deter ­ mine the differential amounts ; whereas these elements are equal to the incidence on the target price less percen ­ tage referred to in Article 5, paragraph 1 of the said regu ­ lation or the subsidy of the coefficient derived from the percentage referred to in Article 2 ( 1 ) of Regulation (EEC) No 1569/72 ; whereas, according to these provisions, this percentage represents : (a) for those Member States whose currencies are main ­ tained as between themselves within a spread at any given moment of 2,25 %, the difference between :  the conversion rate used under the common agricultural policy, and  the conversion rate resulting from the central rate ; (b) for the other Member States, the difference between :  the relationship between the conversion rate used under the common agricultural policy for the currency of the Member State concerned and the Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Regulation (EEC) No 2681 /83 shall be as set out in the Annexes hereto . 2 . The amount of the compensatory aid referred to in Article 14 of Regulation (EEC) No 475/86 shall be as shown in Annex III to this Regulation for sunflower seed harvested in Spain. 3 . The amount of the special subsidy provided for by Regulation (EEC) 1920/87 for sunflower seed harvested and processed in Portugal is fixed in Annex III. 4. However, the amount of the subsidy in the case of advance fixing for the 1990/91 marketing year for colza, rape and sunflower will be confirmed or replaced as from 1 June 1990 to take into account the application of the system of maximum guaranteed quantities for colza and rape seed for the 1990/91 marketing year. (') OJ No L 53, 1 . 3. 1986, p. 55. (2) OJ No L 53, 1 . 3. 1986, p. 47. (3) OJ No L 42, 16. 2. 1990, p. 8 . (4) OJ No L 183, 3 . 7. 1987, p. 18 . O OJ No L 170, 29. 6 . 1984, p. 41 ( «) OJ No L 50, 22. 2. 1989, p. 7 . Article 2 This Regulation shall enter into force on 1 June 1990. No L 140/591 . 6 . 90 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 May 1990 . For the Commission Ray MAC SHARRY Member of the Commission ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 6 1st period 7 (') 2nd period 8 (') 3rd period 9 (') 4th period 10 o 5th period no 1 . Gross aids (ECU):  Spain 1,170 1,750 1,750 1,750 1,750 1,750  Portugal 0,000 0,000 0,000 0,000 0,000 0,000  Other Member States 28,049 20,000 20,000 20,000 20,000 20,000 2. Final aids : I (a) Seed harvested and processed in :  Federal Republic of Germany (DM) 66,46 46,82 46,82 46,84 46,84 47,03  Netherlands (Fl) 73,99 52,76 52,76 52,78 52,78 53,01  BLEU (Bfrs/Lfrs) 1 354,40 965,74 965,74 965,74 965,74 965,74  France (FF) 214,13 157,04 157,04 157,04 157,04 157,04  Denmark (Dkr) 250,48 178,60 178,60 178,60 178,60 178,60  Ireland ( £ Irl) 23,833 17,478 17,478 17,478 17,478 17,469  United Kingdom ( £) 18,326 14,731 14,695 14,645 14,645 14,493  Italy (Lit) 47 084 35 033 35 033 35 033 35 033 34 990  Greece (Dr) 4 936,97 4 070,53 4 018,93 3 963,04 3 963,04 3 818,54 (b) Seed harvested in Spain and processed :  in Spain (Pta) 178,89 267,57 267,57 267,57 267,57 267,57  in another Member State (Pta) 4 023,45 2 928,51 2 924,27 2 915,26 2 915,26 2 891,10 (c) Seed harvested in Portugal and processed :  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Esc) 5 801,27 4 427,70 4 412,46 4 392,36 4 392,36 4 333,68 (') Subject to the abatement resulting from the system of maximum guaranteed quantities for the 1990/91 marketing year. No L 140/60 Official Journal of the European Communities 1 . - 6 . 90 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) I Current6 1st period7 0 2nd period8 (') 3rd period9 0) 4th period10 o 5th period11 (1) 1 . Gross aids (ECU): \  Spain 3,670 4,250 4,250 4,250 4,250 4,250  Portugal 2,500 2,500 2,500 2,500 2,500 2,500  Other Member States 30,549 22,500 22,500 22,500 22,500 22,500 2. Final aids : \ (a) Seed harvested and processed in : I I I  Federal Republic of Germany I \ \ \ \ (DM) 72,36 52,68 52,68 52,70 52,70 52,88  Netherlands (Fl) 80,58 59,35 59,35 59,37 59,37 59,60  BLEU (Bfrs/Lfrs) 1 475,12 1 086,46 1 086,46 1 086,46 1 086,46 1 086,46  France (FF) 233,38 176,67 176,67 176,67 176,67 176,67  Denmark (Dkr) 272,80 200,93 200,93 200,93 200,93 200,93  Ireland ( £ Irl) 25,975 19,663 19,663 19,663 19,663 19,653  United Kingdom ( £) 20,087 16,680 16,644 16,594 16,594 16,441  Italy (Lit) 51 334 39 413 39 413 39 413 39 413 39 369  Greece (Dr) 5 416,91 4 613,88 4 562,29 4 506,40 4 506,40 4 361,90 (b) Seed harvested in Spain and Il IIIIIl processed : I Il\\ II  in Spain (Pta) 561,13 649,81 649,81 649,81 649,81 649,81  in another Member State (Pta) 4 405,69 3 310,75 3 306,51 3 297,50 3 297,50 3 273,34 (c) Seed harvested in Portugal and Il processed : II||li  in Portugal (Esc) 499,40 517,26 517,26 517,26 517,26 517,26  in another Member State (Esc) 6 300,68 4 944,96 4 929,72 4 909,61 4 909,61 4 850,94 (') Subject to the abatement resulting from the system of maximum guaranteed quantities for the 1990/91 marketing year. No L 140/611 . 6 . 90 Official Journal of the European Communities ANNEX III Aids to sunflower seed (amounts per 100 kg) \ Current 1st period 2nd period 3rd period 4th period \ 6 7 8 (') 9 (') 10 o 1 . Gross aids (ECU) :  Spain 6,890 6,890 8,600 8,600 8,600  Portugal 0,000 0,000 0,000 0,000 0,000  Other Member States 37,106 36,906 27,000 27,000 26,916 2. Final aids : ||||I Il (a) Seed harvested and processed in (2) : I  Federal Republic of Germany (DM) 87,86 87,39 63,21 63,23 63,04  Netherlands (Fl) 97,88 97,35 71,22 71,25 71,03  BLEU (Bfrs/Lfrs) 1 791,73 1 782,08 1 303,75 1 303,75 1 299,69  France (FF) 283,71 282,14 212,00 212,00 211,34  Denmark (Dkr) 331,36 329,57 241,11 : 241,11 240,36  Ireland ( £ Irl) 31,576 31,401 23,595 23,595 23,522  United Kingdom ( £) 24,589 24,423 20,019 19,961 19,891  Italy (Lit) 62 432 62 082 47 295 47 295 47 148  Greece (Dr) 6 639,04 6 568,13 5 491,44 5 427,22 5 407,16 (b) Seed harvested in Spain and processed :  in Spain (Pta) 1 053,45 1 053,45 1 314,91 1 314,91 1 314,91  in another Member State (Pta) 4 716,64 4 687,18 3486,85 3 476,29 3 463,86 (c) Seed harvested in Portugal and processed : I  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00  in Spain (Esc) 8 225,02 8 182,71 6 455,00 6 431,68 6 413,74  in another Member State (Esc) 8 045,25 8 003,87 6 313,91 - 6 291,10 6 273,55 3 . Compensatory aids : \  in Spain (Pta) 4 692,48 4 663,02 3 460,64 3 450,08 3 436,83 4. Special aid : IIIl\ II  in Portugal (Esc) 8 045,25 8003,87 6 313,91 6 291,10 6 273,55 (') Subject to the abatement resulting from the system of maximum guaranteed quantities for the 1990/91 marketing year. (2) For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0223450 . ' ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 1st period 2nd period 3rd period 4th period 5th period \ 6 7 8 9 10 11 DM 2,053510 2,049520 2,045770 2,042220 2,042220 2,033130 Fl 2,309960 2,305570 2,301420 2,297290 2,297290 2,286400 Bfrs/Lfrs 42,282400 42,265400 42,245100 42,218900 42,218900 42,1 13100 FF 6,910010 6,906230 6,902570 6,899370 6,899370 6,888930 Dkr 7,817830 7,819000 7,820770 7,820260 7,820260 7,818840 £Irl 0,765837 0,765922 0,766544 0,766910 0,766910 0,770115 . £ 0,724759 0,727505 0,730244 0,732860 0,732860 0,740032 Lit 1 507,84 1 509,85 1 511,39 1 512,86 : 1512,86 1 517,45 Dr 201,70000 204,75300 207,43100 210,33200 210,33200 217,46600 : Esc 180,64500 181,43400 182,30000 183,29200 183,29200 186,12400 Pta 127,96300 128,38000 128,79900 129,21600 129,21600 130,37400